Title: From George Washington to Brigadier General William Woodford, 8 December 1779
From: Washington, George
To: Woodford, William


        
          Dr Sir
          Morris Town Decr the 8th 1779 ¼ after 11 OClock A.M.
        
        I have this minute been honoured with a Letter from Congress of the 4th Instant, directing the Troops of the Virginia line to be put in motion immediately. You will put every thing in train and march the whole, with their Tents & baggage as soon as possible to philadelphia, where you will receive farther Orders from Congress. You will apply to the Quarter Master General and take his direction as to the route—and request him to furnish every thing that will be necessary to expedite your march. The Officers & Men of the line with the light Infantry—I shall order to proceed to philadelphia and join their respective Regiments. I am Dr sir with great regard & esteem Yr Most Obedt St
        
          Go: Washington
        
      